J-S15019-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PHH MORTGAGE CORPORATION                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ADRIAN LUPU A/K/A ADRIAN OF THE            :
    FAIMLY LUPU RODICA STEFAN A/K/A            :
    RODICA OF THE FAMILY LUPU                  :   No. 2353 EDA 2021
                                               :
                                               :
    APPEAL OF: ADRIAN LUPU                     :

                Appeal from the Order Entered October 19, 2021
                In the Court of Common Pleas of Chester County
                         Civil Division at 2017-11108-RC


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY MURRAY, J.:                                   FILED JUNE 7, 2022

       Adrian Lupu (Appellant) appeals pro se from the order granting

summary judgment in favor of Appellee, PHH Mortgage Corporation (PHH), in

this mortgage foreclosure action.1 We affirm.

       On November 22, 2017, PHH’s predecessor in interest, Ocwen Loan

Servicing, LLC (Ocwen), filed a complaint in mortgage foreclosure. Ocwen

alleged Appellant’s December 2011 default on a mortgage secured by property

in Coatesville, Pennsylvania.




____________________________________________


1 Rodica Stefan (Stefan), Appellant’s wife and defendant below, is not a party
to this appeal.
J-S15019-22


       In January 2019, Ocwen filed a motion for summary judgment with

supporting     documentation       (including    loan   documents,   the   mortgage

assignment, and an affidavit from an Ocwen senior loan analyst calculating an

outstanding balance of $454,660.00). Appellant filed a response on February

4, 2019.     Shortly thereafter, the trial court entered summary judgment in

favor of Ocwen in the amount of $454,660.00. Appellant filed a timely appeal

from that order.2 In response, the trial court stated:

       [Appellant’s] second and arguably primary argument is that the
       signatures on the mortgage are forgeries. As we stated in the
       footnote to our February 22, 2019 Order [granting summary
       judgment], this issue was raised and fully litigated in an action
       brought by [Appellant] in the United States District Court [for] the
       Eastern District of Pennsylvania. The Honorable Cynthia M. Rufe
       ruled that: “the record has been developed through discovery and
       [Appellant] has not produced any evidence from which a factfinder
       could conclude that the mortgage documents were invalid or
       forged.” [Appellant] failed to appeal this decision; therefore these
       arguments are barred by res judicata and collateral estoppel.

Trial Court Opinion, 5/17/19, at 2-3.

       Prior to this Court issuing a decision, Ocwen filed an unopposed motion

to vacate and remand to the trial court. Motion to Vacate, 8/8/19, at 1-2.

Ocwen alleged its recent discovery that, in July 2017, Appellant filed a deed

transferring title of the property from Appellant alone, to both Appellant and

his wife, Stefan; thus, Ocwen sought to amend the complaint to name Stefan



____________________________________________


2On March 27, 2019, the mortgage was assigned to PHH, who praeciped for
voluntary substitution of appearance.


                                           -2-
J-S15019-22


as a party. Id. This Court granted the motion on September 24, 2019, and

remanded the case to the trial court.

      PHH filed an amended complaint on January 2, 2020, and a motion for

summary judgment on September 7, 2021. Neither Appellant nor Stefan filed

a response. On October 19, 2021, the trial court granted summary judgment

pursuant to Pennsylvania Rule of Civil Procedure 1035.3(d), which permits

summary judgment when the non-moving party fails to respond. Noting its

prior grant of summary judgment in 2019, the court entered judgment in the

amount of $557,808.01.

      Appellant filed a notice of appeal from the October 19, 2021, order, and

a court-ordered Rule 1925(b) statement. The trial court issued a statement

in lieu of opinion, explaining it granted summary judgment based on

Appellant’s failure to respond to PHH’s motion. Statement in Lieu of Pa.R.A.P.

1925(a) Opinion, 1/6/22, at 1 (unnumbered).

      On appeal, Appellant raises the following issues:

      [1.] Did the trial court err in granting the motion for summary
      judgment of [PHH] without Subject Matter Jurisdiction?

      [2.] Did the trial court err in granting the motion for summary
      judgment of [PHH] and denying [Appellant’s] motion for summary
      judgment in the face of dispute of material facts essential to the
      action?

      [3.] Did the trial court err when it ignored the factual and legal
      basis presented by [Appellant’s] arguments presented in the
      paperwork?




                                    -3-
J-S15019-22


      [4.] Did the trial court err when the court ruled on its motion for
      summary judgment when there was a trial scheduled to have the
      case heard properly on its merits?

Appellant’s Brief at 4-5.

      We begin by recognizing,

      [o]ur scope of review of a trial court’s order granting or denying
      summary judgment is plenary, and our standard of review is clear:
      the trial court’s order will be reversed only where it is established
      that the court committed an error of law or abused its discretion.

      Summary judgment is appropriate only when the record clearly
      shows that there is no genuine issue of material fact and that the
      moving party is entitled to judgment as a matter of law. The
      reviewing court must view the record in the light most favorable
      to the nonmoving party and resolve all doubts as to the existence
      of a genuine issue of material fact against the moving party. Only
      when the facts are so clear that reasonable minds could not differ
      can a trial court properly enter summary judgment.

Michael v. Stock, 162 A.3d 465, 472–73 (Pa. Super. 2017) (citation

omitted). “[P]arties seeking to avoid the entry of summary judgment against

them may not rest upon the averments contained in their pleadings. On the

contrary,   they   are   required   to    show,   by   depositions,   answers    to

interrogatories, admissions or affidavits, that there is a genuine issue for trial.”

Washington Fed. Sav. & Loan Ass’n v. Stein, 515 A.2d 980, 981 (Pa.

Super. 1986) (citation omitted).

      As noted above, Rule 1035.3 provides for judgment when a party fails

to respond. The Rule states:

      (a) ... the adverse party may not rest upon the mere
      allegations or denials of the pleadings but must file a
      response within thirty days after service of the motion identifying


                                         -4-
J-S15019-22


        (1) one or more issues of fact arising from evidence in the
        record controverting the evidence cited in support of the
        motion or from a challenge to the credibility of one or more
        witnesses testifying in support of the motion, or

        (2) evidence in the record establishing the facts essential to
        the cause of action or defense which the motion cites as not
        having been produced.

                                     ***

     (d) Summary judgment may be entered against a party who
     does not respond.

Pa.R.C.P. 1035.3.(a)(1)-(2), (d) (emphases added).

     A non-moving party’s “failure to raise grounds for relief in the trial court

as a basis upon which to deny summary judgment waives those grounds on

appeal.” Harber Philadelphia Ctr. City Office Ltd. v. LPCI Ltd. P’ship,

764 A.2d 1100, 1105 (Pa. Super. 2000) (citation omitted).

     Our application of the summary judgment rules [] establishes the
     critical importance to the non-moving party of the defense to
     summary judgment he or she chooses to advance. A decision to
     pursue one argument over another carries the certain
     consequence of waiver for those arguments that could have been
     raised but were not. This proposition is consistent with our
     Supreme Court’s efforts to promote finality, and effectuates the
     clear mandate of our appellate rules requiring presentation of all
     grounds for relief to the trial court as a predicate for appellate
     review. See Pa.R.A.P. 302(a) (“Issues not raised in the lower
     court are waived and cannot be raised for the first time on
     appeal.”).

Id. (some citations omitted).

     Instantly, because Appellant did not file a response to the motion for

summary judgment in the trial court, the issues he presents on appeal are




                                     -5-
J-S15019-22


waived.3 See id. Although Appellant is pro se, his pro se status does not

relieve him of his obligation to follow the rules. Jiricko v. Geico Ins. Co.,

947 A.2d 206, 213 n.11 (Pa. Super. 2008); Commonwealth v. Adams, 882

A.2d 496, 497 (Pa. Super. 2005) (pro se litigant must “assume the risk” that

his “lack of expertise and legal training will prove [his] undoing.”).

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/7/2022




____________________________________________


3 In addition, Appellant’s brief contains numerous deficiencies which impede
our review and compel waiver. See Pa.R.A.P. 2116; Pa.R.A.P. 2119(a). For
example, Appellant raises four issues in his statement of questions, but his
only argument (that his signature on the mortgage was a forgery) is not one
of the four issues. See U.S. Coal Corp. v. Dinning, 222 A.3d 431, 440 (Pa.
Super. 2019), appeal denied, 237 A.3d 388 (Pa. 2020) (finding waiver where
appellant’s argument was not suggested by statement of questions).


                                           -6-